Title: To George Washington from Frederick William Zuckerbecker, 18 September 1794
From: Zuckerbecker, Frederick William
To: Washington, George


               
                  Sir
                  St Petersburg [Russia] the 18th September 1794
               
               The attachment I have for my native Country together with the high esteem which I bear for your respectable Republic, will I hope apologize for this intruding on your time.
               The extensive Mercantile connections which are carried on between the united Estates of America, and the Empire of Russia, renders the appointment of a General Consul for the Republic very necessary at St Petersburg.
               Were it not too much presumption, I beg leave to solicit the honour of that appointment, and should I prove the object of your choice, depend every exertion in my power shall be employed for the interest of the Nation, and I flatter myself I shall merit your confidence, as well as that of the respected Congress.
               I should think it taking too much liberty to venture this petition, were I not assured of the support of my respected friend Mr H. R. Saaby General Consul, for the United Estates at the Kingdom of Dannemark, and from whom by enquiry every information will be given of the respectability of my family connections in Russia, and Livonia, where they have been established in the Mercantile business, for a number of years with Credit, this encourages me the more to make this early application for said Consulship, and should you be pleased to entrust me with this important employment, depend your confidence shall not be abuzed, but on the contrary every effort in my power will be observed with gratitude and attachment to merit your constant esteem. I am very respectfully Sir your Most Obedt Huml. Ser.
               
                  Fredr. Wm Zuckerbecker
               
            